Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20   Entered 11/17/20 20:55:26   Page 1 of 11


                                   EXHIBIT D




                        UCC FINANCING STATEMENTS
           Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                           Entered 11/17/20 20:55:26                                       Page 2 of 11




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                                    Filed in the office of i Document Number
 A NAME & PHONE OF CONTACT AT FILER (optional)
       csc         1-800-858-5294                                                                                                     ~-~                                  l;,.--·-·•¥--.
                                                                                                                                                                              2019015386-4
                                                                                                                                                                                         .- - - - · · - - -
                                                                                                                                      Barbara K. Ceirnvske !Filing D.ite and Time
                                                                                                                                      Secretary of State 105/01/2019 9:04 AM
 B.   E-MAIL CONTACT AT FILER (optiOnal)
       SPRFiling@cscglobal.com                                                                                                                                             !
                                                                                                                                      St.ate ofNevada      !
                                                                                                        -,
 C, SEND ACKNOWLEDGMENT TO: (Name and Address)

     f161988769
       csc
       801 Adlai Stevenson Drive
       Springfield, IL 62703                                                             Filed In: Nevada

      L                                                                                          (S.O.:!J
                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR'S NAME:               Prollide only !2W!. Oettlor name (1a or 1b} (use exact, lull name; do not omit, modify, or abbrelliate any part of the Debtor's name); ii any pan of the lndivioual Debtor's
      name will not Iii in line 1b, leave al! of item 1 blank, check here  O     arid prollide the Individual Debtor inlom,ation in ilem 10 of the Fu,andng statement A<11lendum {Foon UCC1Ad)

       1a. ORGANIZAT10N·s NAME Examination                    Management Services, Inc.
OR
       1b. INOIVIOUAL'S SURNAME                                                                FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)IINITIAL(S)                 SUFFIX



,c. MNUNGADDREss             3050 Regent Boulevard. Suite 400                                  CITY
                                                                                               Irving
                                                                                                                                                    STATE
                                                                                                                                                     TX
                                                                                                                                                               I75063
                                                                                                                                                                POSTAL CODE                       COUNTRY
                                                                                                                                                                                                   USA
2, DEBTOR'S NAME: Provide only 1!!1£ Deblor name (2a or 2b) {use exact, lull name; do not omit. modify. or abbreviate any pan of the Deblors name); nany part of !he Individual Debtor's
   name wm not Iii ;n line 21>. leave all of item 2 blank. check here      O
                                                                      and provide the Individual Debtor kiformaVon in ilem 10 of the F1t1ancing S1atement A<ldendum (Fonn UCC1Ad)

       28. ORGANIZATION'S NAME

OR
       2b, lNDIYIOUf\l.'S SURNAME                                                              FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)llNITIAL(S)                 SUFFIX



2c. MAILING ADDRESS                                                                            CITY                                                 STATE      !POSTAL CODE                       COUNTRY



3.   SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR                               SECURED PARTY): Provide only 5!!lll Secured Party name (3a or3b)
       3a. ORGANIZATtON'S NAME         MidCap Financial Trust, as Agent
OR
       31>. INOIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)nNITIAL(S)                  SUFFIX



3c. MAIUNGADDREss            7255 Woodmont Avenue, Suite 200*                                  CITY                                                 STATE      'POSTAL CODE                       COUNTRY
                                                                                               Bethesda                                              MD          20814                            USA
4, COLLATERAL: Tl)is          filnancmg slatemj!llt covers the foll'1".il!9 qonaterat:
  All assets ana a I personal property or ueotor, whether now owned or hereafter acquired, including all products and
  proceeds of the foregoing.




S. Clleek   m    if applicable ano Cheell   mm: one t,o,: Couareral is   O held in a Trusl (see UCC1Ad. "em 17 and Instructions) 0           being adminis1eied i:,y a Oecedenrs Personal Representative
Sa Cneck ml!:\'. if applieable and check !llllx one box:                                                                                    Gb. Checit.!l!lllt if app4icable and Checi\.l!ll!;( one box:
      0    Publie-Finanoe Transaction           O Mariufadured.fiome Transaction O A Debtor is a Transmitting Utility   O AgriaJJtural Lien 0 Non-UCC Filing
7. ALTERNATIVE DESIGNATION            f~ applicable):0 Lessee/lessor           O Consignee/Consigner     O Setler/Buyer  O 8aileB1Banor       0 licensee/licensor
8. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                               161988769

FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
        Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                       Entered 11/17/20 20:55:26                               Page 3 of 11




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS
9. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financi119 Statement; if line 11> was lelt blank
   because lndMdual Debtor name ait.t not fit ciieck here     0
      Sa. ORGANIZATION'S NAME

      Examination Management Services, Inc.


OR
      9b. INDIVIDUAL'S SURNAME


          FIRST PERSONAL NAME



          ADDITIONAL NAME{S)llNITIAL(S)                                                              ISUFFIX
                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10.   DEBTOR'S        NAME: Provide (10a or 10!:>) only~ additional Debtor name or Deblor name lhal did not fit in line 1b or 2b of the Financing Sta1emenl (Form UCC1} (use exact. full name;
      do no! omit, modify, or a!Jbf<Niate   an1 pan of the Debro(s name) and emarlhe maUing   address ;n line 10c

      1Cla ORGANIZATION'S NAME


OR 101:1. INDJVIDUAL·ssURNAME


           INDIVIDUAL'S FIRST PERSONAL NAME



           INDIVIDUAL'S ADDITIONAL NAME(S)IINITIAL(S)                                                                                                                             SUFFIX



10c. MAILING ADDRESS
                                                                                                                                          ISTATE    .IPOSTALCODE
                                                                                                                                                                                  COUNTRY
                                                                                      rlTY


11.0ADD1T10NALSECURED PARTY'S NAME 2!                                  0   ASSIGNOR SECURED PARTY'S NAME: Pro,it1eonlym11n3mfl(11aor11b)
      11a ORGANIZATION'S NAME


OR                                                                                     FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)IINITIAL(S)          SUFFIX
      11b. INDIVIDUAL'S SURNAME


11c. MAILING ADDRESS                                                                   CITY                                               STATE     rOSTAL CODE                   COUNTRY



12. ADDITIONAL SPACE. FOR ITEM 4 (Collateral):




13.   D This FINANCING STATEMENT is to be filed (fer record) {m recorded) in ll>e      14. This FINANCING STATEMENT:
          REAL ESTATE RECORDS (lf app!icallle)                                            D      covers limber 10 be cut   D covers as-extraeled a>lla!eral D is hied as a fiXll.lre fif"'g
15. Name 8fld at.tdrass of a RECORD O"""'ER of real esta1e described in item 16        16. Oescnplion or real eslate:
    {if OeDtor does nol tiave a record i ~ ) ' .




17. MISCELLANEOUS:
•secured Party may be contacted at the address above clo MidCap Financial Services, LLC, as servicer.

FILING OFFICE COPY- UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04120111)
      Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                             Entered 11/17/20 20:55:26                                  Page 4 of 11




                                                                                                                                                                             Delaware Department of State
                                                                                                                                                                                  U.C.C. Filing Section
                                                                                                                                                                               Filed: 06:57 PM 04/26n 019
                                                                                                                                                                          U.C.C. Initial Filing No: 2019 2915010

UCC FINANCING STATEMENT                                                                                                                                                    Service Request No : 20193256397
FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
     csc         1-800-858-5294
B. E-MAIL CONTACT AT FILER (optional)
     SPRFiling@cscglobal.com

C. SEND ACKNOWLEDGMENT TO : (Name and Address)

  11524 62601
     csc
                                                                                                     i
     801 Adlai Stevenson Drive
     Springfield , IL 62703
                                                                                 Filed In : Delaware

   L                                                                                         (S.0.:2j
                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR' S NAME: Provide only ll!la Debtor name (1a or 1b) (use exact, full name: do not omtt. modify, or abbreviate any part of the Debtors name): if any part of the Individual Debtors
   name will not fit in lina 1b, leave all of itam 1 blank, check here     O
                                                                       and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

     1a. 0RGAN1ZAT10N·s NAMEEMSI Holding Company

OR
     1b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



1c. MAILING ADDREss         3050      Regent Boulevard, Suite                  400         CITY                                                  STATE     rOSTALCODE                       COUNTRY
                                                                                           Irving                                                TX         75063                            USA

2. DEBTOR'S NAME: Provide only llll§. Debtor name (2a or 2b) (use exact, full name: do not omit, modify , or abbreviate any part of the Debtor's name): if any part of the Individual Debtor's
   name will not fit in line 2b, leave all of item 2 blank, check here     O
                                                                       and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)

     2a. ORGANIZATION'S NAME


OR
     2b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX


2c. MAILING ADDRESS                                                                        CITY                                                  STATE    I POSTAL CODE                     COUNTRY



3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only ll!la Secured Party name (3a or 3b)
     3a. 0RGAN1ZAT10N·s NAMEMidCap Financi al Trust, as Agent

OR
     3b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)              SUFFIX



3c. MAILING ADDREss 7255 Woodmont Avenue, Suite                                  200*      CITY                                                  STATE     IPOSTAL CODE                     COUNTRY
                                                                                           Bethesda                                               MD        20814                            USA
4. COLLATERAL: T~is fiQancing statemrnt cove~ !!J!_foll~,iQg <;<>llateral:                    •
  All assets ana an persona propeny or ueotor, whether now owned or hereafter acquired, including all products and
  proceeds of the foregoing.




5. Check .lllllx if applicable and chec:k .lllJJx one box: Collateral is   held in a Trust (see UCC1Ad, item 17 and Instructions)         being administered by a Decadent' s Personal Representative
6a. Check .lllllx if applicable and check lHllx one box:                                                                                  6b. Check lHllx if applicable and check lHllx one box:
         Public-Finance Transaction                                                               A Debtor is a Transmitting Utility               Agricultural Lien          Non-UCC Filing
                                                               Lessee/Lessor                                             0     Seller/Buyer       0    Bailee/Bailor         0     Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                         1624 62601

FILING OFFICE COPY- UCC FINANCING STATEMENT (Fom UCC1) (Rev. 04/20/11)
        Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                        Entered 11/17/20 20:55:26                              Page 5 of 11




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank
   because Individual Debtor name did not fit, check here    D
       9a. ORGANIZATION'S NAME
       EMSI Holding Company


OR
       9b. INDIVIDUAL'S SURNAME


           FIRST PERSONAL NAME


           ADDITIONAL NAME(S)/INITIAL(S)                                                              ISUFFIX

                                                                                                                            THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only llll§ additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
       do not omit, modify, or abbreviate any part of the Debtor's name) and enter the mailing address in line 10c

       10a. ORGANIZATION'S NAME


OR
       10b. INDIVIDUAL'S SURNAME


            INDIVIDUAL'S FIRST PERSONAL NAME


            INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                              SUFFIX


10c. MAILING ADDRESS                                                                      CITY                                             STATE    I POSTAL CODE                   COUNTRY



11 .     l ADDITIONAL SECURED PARTY'S NAME                       Ill    I I ASSIGNOR SECURED PARlYS NAME:                       Provide only llll§ name (11a or 11b)
       11a. ORGANIZATION'S NAME


OR
       11b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                              ADDITIONAL NAME(S)/INITIAL(S)            SUFFIX


11c. MAILING ADDRESS                                                                      CITY                                             STATE    IPOSTAL CODE                    COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):




13.    D This FINANCING STATEMENT is to be flied (for record] (or recorded) in the        14. This FINANCING STATEMENT:
           REAL ESTATE RECORDS (if applicable)
                                                                                              D covers timber to be cut        covers as-extracted collateral   D is filed as a fixture filing
15. Name and address of a RECORD OWNER of real estate described in item 16                16. Description of real estate:
    (if Debtor does not have a record interest):




17. MISCELLANEOUS:
 *Secured Party may be contacted at the address above c/o MidCap Financial Services, LLC, as servicer.

FILING OFFICE COPY -               UCC FINANCING STATEMENT ADDENDUM (Form UCC1Adl (Rev. 04/20/111
          Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                           Entered 11/17/20 20:55:26                                   Page 6 of 11




                                                                                                                                                                               Delawa re Department of State
                                                                                                                                                                                    U.C.C. Filing Section
                                                                                                                                                                                 Filed: 06:57 PM 04/26n 019
                                                                                                                                                                            U.C.C. Initial Filing No: 2019 2914971

UCC FINANCING STATEMENT                                                                                                                                                       Service Request No: 20193256398
FOLLOW INSTRUCTIONS

 A. NAME & PHONE OF CONTACT AT FILER (optional)
     csc          1-800-858-5294
 B. E-MAIL CONTACT AT FILER (optional)
      SPRFiling@cscglobal.com

                                                 (Name and Address)

                                                                                                       -,
 C. SEND ACKNOWLEDGMENT TO:

     rs2462937
      csc
      801 Adlai Stevenson Drive
      Springfield, IL 62703                                                           Filed In: Delaware

     L                                                                                           (S.0.:_2J
                                                                                                                           THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR'S NAME:              Provide only QDII Debtor name (1a or 1b) (use exact, lull name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part ol lhe lndlvidual Debtor's
     name will not fit in line 1b, leave all of Item 1 blank, check here    Oand provide Iha Individual Debtor information in itam 10 of Iha Financing Statement Addendum (Form UCC1Ad)

      1a. ORGANIZATION'S NAMEEMSI Acquisition, Inc.

OR
      1b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX



1c. MAILING ADDREss         3050 Regent            Boulevard, Suite                  400      CITY                                                  STATE     rOSTALCODE                      COUNTRY
                                                                                              Irving                                                 TX          75063                         USA

2. DEBTOR'S NAME: Provide only QDII Debtor name (2a or 2b) (use exact, lull name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check here    O and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
      2a. ORGANIZATION'S NAME


OR
      2b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)nNITIAL(S)              SUFFIX


2c. MAILING ADDRESS                                                                           CITY                                                  STATE     IPOSTALCODE                     COUNTRY



3    SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY)·                                   Provide only QDII Secured Party   name (3a or 3b)
      3a. 0RGAN1ZAT10N·s NAME Mid Cap Financial Trust, as Agent

OR
      3b. INDIVIDUAL'S SURNAME                                                                FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)             SUFFIX



Jc. MAILING ADDREss 7255 Woodmont Avenue, Suite                                        200*   CITY                                                  STATE    I   POSTAl CODE                  COUNTRY
                                                                                              Bethesda                                               MD          20814                        USA

4. COLLATERAL: T~is financing statemrnt covers              !!J!t _foll~wjQg ~ollateral:                          .     •    •
    All   assets ana ail persona propeny                          or   ueotor, whether now owned or hereafter acquired, mcludmg all products and
    proceeds of the foregoing.




5. Check llllb: if applicabfft and ch8CK   m   one box:   Collateral Is       held in a Trust (see UCC1Ad, item 17 and lnstruclions)       being administered by a Decedent's Personal Representative
Sa. Check llllb: if applicable and check Jl!llx one box:                                                                                   Sb. Check llllb: if appllcabla and check lllllX one box:
           Public-Finance Transadion                                                                                                                  Agricultural Lian         Non-UCC Filing
                                                               Lessee/Lessor                                              0    Sellar/Buyer          0    Bailaa/Bailor        0     Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                           1624 62937

FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
         Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                        Entered 11/17/20 20:55:26                               Page 7 of 11




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9 . NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; Wline 1b was left blank
    because Individual Debtor name did not fit, check here     D
       9a. ORGANIZATION'S NAME

       EMSI Acquisition, Inc.


OR
       9b. INDIVIDUAL'S SURNAME



           FIRST PERSONAL NAME



           ADDITIONAL NAME(S)/INITIAL(S)                                                               I SUFFIX

                                                                                                                             THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

10.    DEBTOR'S       NAME: Provide (10a or 10b) only llllll additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
       do not omit, modify, or abbreviate any   part of the Debtors name) and enter the mailing address in line 10c
       10a. ORGANIZATION'S NAME


OR
       10b. INDIVIDUAL'S SURNAME



            INDIVIDUAL'S FIRST PERSONAL NAME



            INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                              SUFFIX



10c. MAILING ADDRESS                                                                       CITY                                             STATE    IPOSTALCODE                    COUNTRY



11 .     I ADDITIONAL SECURED PARTY'S NAME                         SI!   I I ASSIGNOR SECURED PARTY'S NAME:                      Provideonty111lllname(11aor11b)
       11a. ORGANIZATION'S NAME


OR
       11b. lNDIV1DUAL'S SURNAME                                                           FIRST PERSONAL NAME                              ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX



11c. MAILING ADDRESS                                                                       CITY                                             STATE    IPOSTAL CODE                   COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):




13.    D This FINANCING STATEMENT is to be flied [for record] (or recorded) in the         14. This FINANCING STATEMENT:
           REAL ESTATE RECORDS (~ applicable)                                                  D covers timber to be cut D covers as-ex1racted collateral D is filed as a fix1ure filing
15. Name and address of a RECORD OWNER of real estate described in item 16                 16. Description of reel estate:
    (~ Debtor does not have a record interest):




17. MISCELLANEOUS:
 *Secured Party may be contacted at the address above c/o MidCap Financial Services, LLC, as servicer.

FILING OFFICE COPY- UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)
        Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                          Entered 11/17/20 20:55:26                                     Page 8 of 11




                                                                                                                                                                               Delaware Department of State
                                                                                                                                                                                   U.C.C. Filing Section
                                                                                                                                                                                Filed: 06:57 PM 04n6/2019
                                                                                                                                                                           U.C.C. Initial Filing No: 2019 2914898

UCC FINANCING STATEMENT                                                                                                                                                      Sen'ice Request No : 20193256399
FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)
     csc          1-800-858-5294
B. E-MAIL CONTACT AT FILER (optional)
      SPRFiling@cscglobal.com

C. SEND ACKNOWLEDGMENT TO: (Name and Address)




                                                                                                    '
     fT624 63651
      csc
      801 Adlai Stevenson Drive
      Springfield, IL 62703                                                     Filed In: Delaware

     L                                                                                           (S.O.:j
                                                                                                                         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.   DEBTOR'S NAME:              Provide only lllll Oebto( name (1a or 1b) (use exact, lull name; do not omi~ modify, or abbfeviate any part of the Debtor's name); if any part of lhe Individual Debto(s
     name will not flt in line 1b, leave all of item 1 blank, Check hereO     and provide the Individual Debtor infonmation in item 10 of the Financing Statement Addendum (Form UCC1Ad)

      1a. ORGANIZATION'S NAMEEMSI Holdco, Inc.

OR
      1b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/INITIAL(S)                SUFFIX



1c. MAILINGADDREss 3050 Regent Boulevard, Suite 400                                         CITY                                                STATE      rOSTALCODE                        COUNTRY
                                                                                            Irving                                               TX          75063                            USA

2.   DEBTOR'S         NAME: Provide only lllll Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, Check hereOand provide the Individual Debtor infonmation in item 10 of the Financing Statement Addendum (Form UCC1Ad)

      2a. ORGANIZATION'S NAME


OR
      2b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/JNITIAL(S)                SUFFIX


2c. MAILING ADDRESS                                                                         CITY                                                 STATE     IPOSTAL CODE                      COUNTRY



3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only lllll Secured Partv name (3a or 3b)
       3a. ORGANIZATION'S NAMEMidCap Financial Trust, as Agent

OR
      3b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                 ADDITIONAL NAME(S)/JNITIAL(S)                SUFFIX



3c. MA1L1NGADDREss7255 Woodmont Avenue, Suite 200*                                          CITY                                                STATE      rOSTALCODE                        COUNTRY
                                                                                            Bethesda                                              MD         20814                            USA

4 ..!:0LLATl;RA!e: This ~pancjng statement covers !hp folJowipg collateral:                  f
     see   Exh1b1t A       anacnea nereto ana maae a part hereo •




5. Check .lllllx Wappjicable and check .lllllx one box: Collateral is    held in a Trust   (see UCC1Ad, item 17 and Instructions)        being administered by a Decedent's Personal Representative
6a. Check .lllllx Wapplicable and check .lllllx one box:                                                                                 Sb. Check .lllllx if applicable and check .lllllx one box:
           Public-Finance Transaction              Manufadured-Home Transaction                                                                    Agricultural Lien      O Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable):            0    Lessee/Lessor                  Consignee/Consignor                                    0     Bailee/Bailor       0 Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                                          1624 63651


FILING OFFICE COPY- UCC FINANCING STATEMENT (Fann UCC1)                                          (Rev. 04/20/11)
       Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20                                                        Entered 11/17/20 20:55:26                           Page 9 of 11




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank
   because Individual Debtor name did not fit, check here   O
      9a. ORGANIZATION'S NAME

      EMSI Holdco, Inc.


OR
      9b. INDIVIDUAL'S SURNAME



          FIRST PERSONAL NAME



          ADDITIONAL NAME(S)nNITIAL(S}                                                               ISUFFIX

                                                                                                                            THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Provide (10a or 10b) only l!llll additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
      do not omit, .modify, or abbreviate any part of the Oebto(s name} and enter the malling address in line 10c

      10a. ORGANIZATION'S NAME


OR
      10b. INDIVIDUAL'S SURNAME



           INDIVIDUAL'S FIRST PERSONAL NAME



           INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                               SUFFIX



10c. MAILING ADDRESS                                                                     CITY                                             STATE   IPOSTAL CODE                      COUNTRY



11.    1 ADDITIONAL SECURED PARTY'S NAME                        SI[    I I ASSIGNOR SECURED PARTY'S NAME:                        Provldeonlyl!llllname(11aor11b)
      11a. ORGANIZATION'S NAME


OR
      11b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                              ADDITIONAL NAME(S)nNITIAL(S)              SUFFIX



11c. MAILING ADDRESS                                                                     CITY                                            STATE    rOSTAL CODE                       COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4 (Collateral):




13.   0   This FINANCING STATEMENT Is to be filed [for record] (or recorded} in the      14. This FINANCING STATEMENT:
          REAL ESTATE RECORDS (If applicable)                                                0    covers timber to be cut   O covers as-extracted collateral 0     is flied as a fixture filing
15. Name and address of a RECORD OWNER of real estate described in item 16               16. Description of real estate:
    (if Debtor does not have a record interest):




17. MISCELLANEOUS:
 *Secured Party may be contacted at the address above c/o MidCap Financial Services, LLC, as servicer.

FILING OFFICE COPY -              UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. 04/20/11)
Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20             Entered 11/17/20 20:55:26          Page 10 of 11




                                             Exhibit A
                                                To
                                      UCC Financing Statement


   Debtor:                                            Secured Party:

   EMSI Holdco, Inc.                                  MidCap Financial Trust, as Agent
   3050 Regent Boulevard, Suite 400                   7255 Woodmont Avenue, Suite 200
   Irving, Texas 75063                                Bethesda, Maryland 20814


           Debtor pledges the following collateral:

                   (a)     all of the stock, shares, membership interests, partnership interests and
   other equity ownership interests in EMSI Acquisition, Inc. (the "Company") now or hereafter
   held by Debtor (collectively, the "Ownership Interests") and all of Debtor's rights to participate
   in the management of Company, all rights, privileges, authority and powers of Debtor as owner
   or holder of its Ownership Interests in Company, including, but not limited to, all contract rights,
   general intangibles, accounts and payment intangibles related thereto, all rights, privileges,
   authority and powers relating to the economic interests of Debtor as owner or holder or its
   Ownership Interests in Company, including, without limitation, all investment property, contract
   rights, general intangibles, accounts and payment intangibles related thereto, all options and
   warrants of Debtor for the purchase of any Ownership Interest in Company, all documents and
   certificates representing or evidencing the Debtor's Ownership Interests in Company, all of
   Debtor's right, title and interest to receive payments of principal and interest on any loans and/or
   other extensions of credit made by Debtor to Company, and any other right, title, interest,
   privilege, authority and power of Debtor in or relating to Company, all whether existing or
   hereafter arising, and whether arising under any operating agreement, shareholders' agreement,
   partnership agreement or other agreement, or any bylaws, certificate of formation, articles of
   organization or other organization or governing documents of Company (as the same may be
   amended, modified or restated from time to time) or otherwise, or at law or in equity and all
   books and records of Debtor pertaining to any of the foregoing and all options, warrants,
   distributions, investment property, cash, instruments and other rights and options from time to
   time received, receivable or otherwise distributed in respect of or in exchange for any or all of
   such interests, and Debtor shall promptly thereafter deliver to Secured Party a certificate duly
   executed by Debtor describing such percentage interests, options or warrants and certifying that
   the same have been duly pledged hereunder;

                   (b)    all rights to receive cash distributions, profits, losses and capital
   distributions (including, but not limited to, distributions in kind and liquidating dividends and
   distributions) and any other rights and property interests related to the Ownership Interests;

                   (c)    all other securities, instruments or property (including cash) paid or
   distributed in respect of or in exchange for the Ownership Interests, whether or not as part of or
   by way of spin-off, merger, consolidation, dissolution, reclassification, combination or exchange



   CHJCAG0/#3291480.1
Case 20-32548-hdh7 Doc 27-4 Filed 11/17/20             Entered 11/17/20 20:55:26         Page 11 of 11




   of stock (or other Ownership Interests), asset sales, or similar rearrangement or reorganization or
   otherwise; and

                   (d)     all proceeds (both cash and non-cash) of the foregoing, whether now or
   hereafter arising with respect to the foregoing.




   CHICAG0/#3291480. I
